7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin THOMAS, Petitioner-Appellant,v.US PAROLE COMMISSION;  United States Marshal Service for theDistrict of Columbia;  Warden, of the FederalCorrectional Institution at Petersburg,Virginia, Respondents-Appellees.Calvin THOMAS, Petitioner-Appellant,v.Benjamin F. BAER, Chairman, United States Parole Commission;One Unknown United States Marshal, Respondents-Appellees.
Nos. 93-6013, 93-6014.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 19, 1993.Decided:  September 15, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-92-334-2, CA-92-456-2)
Calvin Thomas, Appellant Pro Se.
Anita K. Henry, Office of the United States Attorney, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED IN NO. 93-6013, AND DISMISSED IN NO. 93-6014.
Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Calvin Thomas filed two actions in district court raising the same claims.  These cases have been consolidated on appeal.


2
In No. 93-6013, Thomas appeals from the district court's orders dismissing his 28 U.S.C. § 2241 (1988) petition attacking his parole revocation and denying his motions to vacate and to file a supplemental habeas petition.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Thomas v. United States Parole Comm'n, No. CA-92-334-2 (E.D. Va.  Nov. 3, 1993) (order granting summary judgment and dismissing case), and (E.D. Va.  Dec. 8, 1992) (order denying motion for reconsideration).


3
In No. 93-6014, Thomas appeals from the district court's order dismissing his complaint filed pursuant to  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Thomas's request to proceed in forma pauperis on appeal and dismiss on the reasoning of the district court.  Thomas v. Baer, No. CA-92-456-2 (E.D. Va.  Dec. 8, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-6013-AFFIRMED No. 93-6014-DISMISSED


*
 We deny Thomas's motions for appointment of counsel and for oral argument in No. 93-6013